 Case 2:01-cr-00603-DAK Document 110 Filed 05/13/21 PageID.606 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                                MEMORANDUM DECISION
                                                         AND ORDER ON MOTION FOR
                       Plaintiff,                       SENTENCE REDUCTION UNDER
                                                            18 U.S.C. § 3582(C)(1)(A)
 v.
                                                            Case No. 2:01-CR-603-DAK
 STEVEN OLIN EVANS,
                                                               Judge Dale A. Kimball
                       Defendant.


        This matter is before the court on Defendant’s Motion for Compassionate Release under

the First Step Act, 18 U.S.C. § 3582(c)(1)(A). Defendant requests that the court grant

compassionate release based on his risks of having a severe case of Covid-19 and/or based on the

three-step process articulated by the Tenth Circuit in United States v. Maumau, -- F.3d --, No.

20-4056, 2021 WL 1217855, *7 (10th Cir April 1, 2021) because of his stacked § 924(c)

convictions. Defendant filed a pro se motion which was then supplemented by appointed

counsel. Pursuant to General Order 20-019, the United States filed an opposition to Defendant’s

motion, and the United States Probation Office filed a recommendation that the court deny the

motion. Defendant then filed a reply in support of his motion. The court considers the motion

fully briefed.

        Defendant was charged in a twelve-count Indictment, alleging several counts of Hobbs

Act robbery, bank robbery, and possessing or brandishing a firearm during a crime of violence in

violation of 18 U.S.C. § 924(c). If Defendant had been sentenced on all these counts, he would

have faced a sentence of 140-175 months on the robbery counts and a mandatory consecutive

sentence of 82 years on the § 924(c) counts. Pursuant to a plea agreement, Defendant pled guilty
 Case 2:01-cr-00603-DAK Document 110 Filed 05/13/21 PageID.607 Page 2 of 9




to two counts of brandishing a firearm during a crime of violence. At the time, these two counts

in the same case carried a minimum mandatory sentence of 32 years in prison—7 years for the

first count and 25 years for the second count. On March 12, 2003, this court sentenced

Defendant to 32 years in prison. ten years on Count 4 and a consecutive twenty-five years on

Count 5, as mandated by 18 U.S.C. § 924(c). Defendant has served 19 years and 8 months of his

32-year sentence. According to the U.S. Probation Office, Defendant’s projected release date is

November 19, 2029.

        “Federal Courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but th[at] rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 564 U.S. 522, 526 (2011). One exception is contained in 18 U.S.C. §

3582(c)(1). The First Step Act modified § 3582(c)(1)(A) to allow a federal prisoner to file a

motion for compassionate release directly with the court after the defendant has exhausted

administrative remedies with the Bureau of Prisons (“BOP”). United States v. Willis, 382 F.

Supp. 3d 1185, 1187 (D.N.M. 2019).

        In this case, the United States does not dispute that Defendant meets the exhaustion

requirement as to the § 924(c) basis for a compassionate release. The United States does not

believe that Defendant mentioned his Covid-19 risks in his administrative request to his warden.

However, on January 4, 2021, Defendant submitted a second request for compassionate release

to his warden based on his medical condition and his Covid-19 risk and more than thirty days has

passed. Therefore, Defendant has exhausted his administrative remedies as to both grounds for

release.

        Under § 3582(c)(1)(A), a court may reduce the term of imprisonment, after considering

the factors set forth in section 3553(a) to the extent that they are applicable, if it finds that



                                                    2
 Case 2:01-cr-00603-DAK Document 110 Filed 05/13/21 PageID.608 Page 3 of 9




“extraordinary and compelling reasons warrant such a reduction; and . . . such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i). Based on the plain language of this statute, the Tenth Circuit adopted a three-

step test for granting a motion for reduction of sentence: “(1) the district finds that extraordinary

and compelling reasons warrant such a reduction; (2) the district court finds that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission; and (3) the

district court considers the factors set forth in § 3553(a), to the extent that they are applicable.”

United States v. Maumau, No. 20-4056, 2021 WL 1217855, *7 (10th Cir. Apr. 1, 2021).

       Defendant argues that there are extraordinary and compelling reasons for a reduction in

his sentence based on a change in the law with respect to § 924(c) under the First Step Act and

his health concerns that place him at a greater risk of having a severe case of Covid-19. When

Defendant was charged with and sentenced, § 924(c) required a minimum mandatory of either 5,

7, or 10 years of imprisonment depending on what the defendant did with the gun. For every §

924(c) offense that came after that, the law required a consecutive 25-year sentence. Under the

First Step Act, Congress changed the statute so that the 25-year mandatory sentence only applies

if a person recidivates. Thus, a 25-year minimum mandatory sentence would not be applied to

subsequent counts in the same case, as it was in Defendant’s case.

       If Defendant had been sentenced under the present law, he would have faced a minimum

mandatory sentence of 14 years for the two counts he pled guilty to, not 32 years. The minimum

mandatory sentence for all four counts of brandishing his weapon during a crime of violence

would now be 28 years, 5 years less than Defendant’s sentence for two counts.

       The First Step Act’s sentencing adjustments to § 924(c) were not made retroactive. The

retroactivity of a statutory provision is a determination made by Congress. Dorsey v. United



                                                   3
 Case 2:01-cr-00603-DAK Document 110 Filed 05/13/21 PageID.609 Page 4 of 9




States, 567 U.S. 260, 274 (2012). In making the changes to § 924(c), Congress specifically

addressed which cases the change would apply to: “This section, and the amendments made by

this section, shall apply to any offense that was committed before the date of enactment of this

Act, if a sentence for the offense has not been imposed as of such date of enactment.”

        Defendant contends that this lack of retroactivity is irrelevant if the court finds the change

in the law combined with other factors to be a compelling and extraordinary basis for purposes of

compassionate release. While Congress did not afford retroactive relief to all Defendants with

stacked § 924(c) sentences, it did not “prohibit district courts, on an individualized, case-by-case

basis, from granting sentence reductions under § 3582(c)(1)(A)(i) to some of those defendants.”

United States v. McGee, No. 20-5047, 2021 WL 1168980, *9 (10th Cir. Mar. 29, 2021).

        In United States v. Maumau, No. 20-4056, 2021 WL 1217855, *9 (10th Cir. Apr. 1,

2021), the Tenth Circuit held that “district courts, in applying the first part of § 3582(c)(1)(A)’s

statutory test, have the authority to determine for themselves what constitutes ‘extraordinary and

compelling reasons,’ but that this authority is effectively circumscribed by the second part of the

statutory test, i.e., the requirement that a district court find that a reduction is consistent with

applicable policy statements issued by the Sentencing Commission pursuant to §§ 994(a)(2)(C)

and (t).” The Sentencing Commission has not issued a policy statement in response to the First

Step Act’s provision allowing Defendants to bring a motion for sentencing reduction directly

with the court and the policy statement applicable to motions brought by the BOP is not

applicable to direct motions. Maumau, 2021 WL 1217855, at *11-12. Therefore, the Sentencing

Commission’s current policy statement does not “constrain district courts’ discretion to consider

whether any reasons are extraordinary and compelling.” Id. at *12.




                                                    4
 Case 2:01-cr-00603-DAK Document 110 Filed 05/13/21 PageID.610 Page 5 of 9




       Although there currently appears to be little constraining district courts from reducing

pre-First Step Act mandatory sentences, in McGee, the Tenth Circuit explained that the fact that

a defendant is serving a pre-First Step Act sentence—in that case a mandatory life sentence—

“cannot, standing alone, serve as the basis for a sentence reduction under § 3582(c)(1)(A)(i).”

2021 WL 1168980, at *10. The court concluded “that it can only be the combination of such a

sentence and a defendant’s unique circumstances that constitute ‘extraordinary and compelling

reasons’ for purposes of § 3582(c)(1)(A)(i).” Id.

       In Maumau, the Tenth Circuit upheld the district court’s reduction of the defendant’s

stacked § 924(c) sentences because the district court’s “finding of ‘extraordinary and compelling

reasons’ was based on its individualized review of all the circumstances of Maumau’s case and

its conclusion ‘that a combination of factors’ warranted relief.” Id. at *12. The combination of

factors included Maumau’s young age and lack of criminal history at the time of sentencing, the

“incredible” length of his stacked mandatory sentences under § 924(c); his sentence in relation to

his co-defendants’ sentences, the First Step Act’s elimination of sentence-stacking under §

924(c); and the fact that Maumau would not face such a long sentence today. Id. at *4-5, 12.

       In this case, Defendant asserts that a combination of factors presents extraordinary and

compelling circumstances for a sentence reduction, and the court agrees. Defendant’s stacked

sentence more than doubled what his sentence would be today under the First Step Act’s changes

to § 924(c)—32 to 14 years. All of Defendant’s charged conduct would subject him to a 39-year

sentence now, instead of a 93-year sentence under the previous law. This change in the potential

sentences is extraordinary. As in Maumau, however, there must be something other than just the

sentencing disparity that makes a case extraordinary and compelling. Defendant points to his

young age when he committed the crimes, his abusive childhood, and his current medical risks



                                                5
 Case 2:01-cr-00603-DAK Document 110 Filed 05/13/21 PageID.611 Page 6 of 9




associated with Covid-19 as additional factors. The court acknowledges that these factors work

together to support a reduction in Defendant’s sentence. But, the factor the court finds most

compelling is Defendant’s remarkable transformation during his incarceration.

       Defendant entered the system a young man, who was the product of a severely abusive

upbringing and who felt compelled to join a prison gang for survival. But, after 12 years of

being influenced by that gang, he voluntarily, and at great risk, separated himself from it. He has

had no citations or infractions of any kind for 8 years. Defendant has engaged in an extensive

amount of program offerings to improve himself and has also reached out to improve those

around him. Defendant is currently helping other inmates in many substantial ways—he helps

others obtain their GEDs, he is an instructor for the building trades program, and he is part of the

suicide watch companion program. Those involved in these programs have written letters to the

court praising his diligent efforts, his responsibility, and his concern for others.

       The Chief Psychiatrist over the suicide watch companion program characterized

Defendant as a reliable and consistent worker and explained that his work involves weekly

supervision, domiciling with a severely mentally ill peer, assisting that individual with their

adjustment to the prison setting, collaborating with other mentors in developing a therapeutic

environment within the mental health unit, mediating conflict involving mentally ill inmates, and

promoting the health and wellness of other inmates.

       Defendant’s supervisor in the vocational training program characterized Defendant as an

exemplary worker who is highly motivated and engaging with staff and inmates and explained

that Defendant has taken on increasing responsibilities in the instruction and organization of

vocational classes. His supervisor stated that he would hire Defendant without hesitation and




                                                   6
 Case 2:01-cr-00603-DAK Document 110 Filed 05/13/21 PageID.612 Page 7 of 9




that he has “no doubt about his success upon release”: “I truly believe that he will be one of FCI

Fairton’s great reentry accomplishments.”

       Defendant has also taken up healthy hobbies such as crocheting, art, leatherwork, and

furniture-making. Defendant has been involved with crocheting knit hats and blankets for

children’s hospitals. And he has made items for his family members, who have watched his

transformation with pride. The level of Defendant’s rehabilitation is extraordinary and

compelling and supports a reduction in Defendant’s sentence.

       The court further finds that the § 3553(a) factors support a reduction of Defendant’s

sentence. Although Defendant seeks immediate release, the court believes that it should consider

what an appropriate sentence would be and reduce the sentence accordingly. Although

Defendant would face a 39-year sentence for all of the charged conduct under the First Step Act

changes to § 924(c), Defendant admitted to the crimes and pled guilty. As part of a plea bargain,

Defendant would likely receive a sentence less than 39 years. Given that Defendant conducted

so many robberies, the court thinks it is unlikely that the government would have agreed to let

Defendant only plead to two counts when the sentence would only be 14 years. The court

believes that even with the reduced sentences under the First Step Act, Defendant would receive

a sentence somewhere between 20 to 25 years. Defendant had an extensive criminal history and

the number of robberies was significant. But a 20-25 year sentence is substantial and provides

adequate deterrence for such crimes.

        Moreover, a 20- to 25-year sentence is an adequate amount of time for rehabilitation.

Defendant’s extraordinary rehabilitation in this case occurred between 12 and 19 years of

incarceration. He has a completely clean record for the past 8 years. And, most significantly,

Defendant has completely immersed himself in the programming and service opportunities the



                                                 7
 Case 2:01-cr-00603-DAK Document 110 Filed 05/13/21 PageID.613 Page 8 of 9




prison offers. Defendant has learned valuable skills that he can use to make a living. His

supervisor in the vocational training program gives him a strong endorsement, and Defendant has

two job offers lined up through his brother’s employer and friend.

       Defendant has weekly communication with his brother and his brother has agreed to let

Defendant live with him. Several of Defendant’s family wrote to the court and all of them

support his release. He appears to have overcome his difficult childhood and maintained a

support network within his family. Moreover, Defendant has written letters to his victims to

make amends. And one victim responded in support of his sentence reduction.

       The court realizes that Defendant’s crimes were serious, but given his rehabilitation,

ability to provide for himself upon release, and family support, the court does not view

Defendant as a present danger to the community. In fact, Defendant appears to be ready to

contribute to his community. Therefore, the court concludes that the § 3553(a) factors support a

266-month sentence (just over 22 years).

       With the reduction of his sentence to 266 months, Defendant will likely be eligible for

release in approximately six months, depending on the BOP’s calculation of good time and other

credits. The BOP can determine whether it would be beneficial to move Defendant to a half-way

house, where he could begin his offered employment, or plan for his release directly from FCI

Fairton. But the court believes that this timeframe allows BOP to plan for his release in an

orderly fashion and gives Defendant the opportunity to plan as well. Therefore, based on the

court’s finding of extraordinary and compelling reasons, the court’s analysis of the § 3553(a)




                                                8
    Case 2:01-cr-00603-DAK Document 110 Filed 05/13/21 PageID.614 Page 9 of 9




factors, and the lack of any applicable guidelines from the Sentencing Commission, the court

reduces Defendant’s sentence to 266 months.1

        The victim who supports Defendant’s sentence reduction asked that the court extend

Defendant’s period of supervised release from 36 months to encompass that period and the

remaining time of his original sentence. The court does not think that a period of supervised

release over ten years is necessary. However, the court will extend the period of supervised

release from three years to five years, which was the high end of the range associated with his

original sentence. Other than the change in the length of his supervised release, the court will

maintain the same conditions of supervised release imposed in Defendant’s initial sentence.

                                             CONCLUSION

        Based on the above reasoning, Defendant’s Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A) [ECF No. 116] is GRANTED IN PART AND DENIED IN PART. The

court reduces Defendant’s previously imposed sentence of 384 months to 266 months.

Defendant’s previously imposed 36-month term of supervised release is extended to 60 months

and all other conditions of supervised release are unchanged.

        Dated this 13th day of May, 2021.

                                              BY THE COURT:


                                              ____________________________________
                                              DALE A. KIMBALL
                                              United States District Judge




1
  The court does not believe that there are grounds for immediate release based on the Covid-19
pandemic. The BOP has begun vaccinating inmates, especially at-risk inmates such as
Defendant, and has implemented procedures to reduce inmates’ risks. Therefore, the court
denies Defendant’s motion for immediate release on Covid-19 grounds.

                                                 9
